DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,226,612.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application
U.S. Patent No. 11,226,612
Claim 17:  A malware detection system that detects malware, the malware detection system comprising: a product manufacturing system that manufactures a product, the product manufacturing system including: a manufacture control apparatus configured to hold manufacturing data for manufacturing the product; a virtual manufacturing apparatus configured to virtually manufacture the product by simulation, based on the manufacturing data on the product held in the manufacture control apparatus; a physical manufacturing apparatus configured to physically manufacture the product based on the manufacturing data held in the manufacture control apparatus; and a processor configured to determine whether there is an abnormality in the manufacturing data as a result of the virtual manufacture of the product based on the manufacturing data, wherein, when the processor determines there to be no abnormality from the virtual manufacture of the product, the physical manufacturing apparatus physically manufactures the product; and a malware determination apparatus configured to determine potential malware to be malware when, in a state in which at least one of the virtual manufacturing apparatus and the manufacture control apparatus is infected with the potential malware, an abnormality is detected from the virtual manufacture of the product by the virtual manufacturing apparatus based on the manufacturing data.
Claim 1:  A product manufacturing system that manufactures a product, the product manufacturing system comprising: a manufacture control apparatus configured to hold manufacturing data for manufacturing the product; a virtual manufacturing apparatus configured to virtually manufacture the product by simulation, based on the manufacturing data on the product held in the manufacture control apparatus; a physical manufacturing apparatus configured to physically manufacture the product based on the manufacturing data held in the manufacture control apparatus; and a processor configured to determine whether there is an abnormality in the manufacturing data as a result of the virtual manufacture of the product based on the manufacturing data, wherein, when the processor determines there to be no abnormality from the virtual manufacture of the product, the physical manufacturing apparatus physically manufactures the product.
Claim 7:  A malware detection system that detects malware that causes a malfunction in the physical manufacturing apparatus that physically manufactures the product, the malware detection system comprising: the product manufacturing system according to claim 1; and a malware determination apparatus configured to determine potential malware to be malware when, in a state in which at least one of the virtual manufacturing apparatus and the manufacture control apparatus is infected with the potential malware, an abnormality is detected from the virtual manufacture of the product by the virtual manufacturing apparatus based on the manufacturing data.


Claims 1 and 7 of U.S. Patent No. 11,226,612 disclose all limitations of claim 17 of the current application.  Claims 2-6 and 8-12 of U.S. Patent No. 11,226,612 disclose all limitations of claims 18-28 of the current application.

Allowable Subject Matter
Claims 17-28 would be allowable upon resolution of the nonstatutory double patenting rejections.
The following is an examiner’s statement of reasons for allowance:
DeMuth et al., US Patent Application Publication no. 2017/0232515 discloses simulating an additive manufacturing process, adjusting simulation parameters until a simulated manufacturing result is within design tolerances, and proceeding to physically manufacturing when the simulated manufacturing result is within design tolerances.
Chowdhury, US Patent Application Publication no. 2015/0205966 discloses a malware detection apparatus that determines whether an industrial control system is infected with malware.
Kikuchi et al., US Patent Application Publication no. 2003/0023418 discloses a production simulator for a substrate component mounting process1.
The prior art of record does not teach or suggest a product manufacturing system including a virtual manufacturing apparatus and a physical manufacturing apparatus, in which abnormalities in manufacturing data caused by potential malware are detected as a result of virtual manufacturing the product.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 DeMuth, Chowdhury and Kikuchi were cited in the 12/8/21 IDS.